Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 24, 2022 in reply to the First Office Action on the Merits mailed April 28, 2022. Claims 1, 11, and 13 have been amended; claims 2-10 and 16-21 have been canceled; and claims 22-37 have been newly added. Claims 1, 11-15, and 22-37 are now pending in the application. 
Election/Restrictions
In the present amendment, Applicant has canceled claims 2-10 and added new claims 22-37. It is noted that Applicant previously elected without traverse i) “tablet” as the species of oral delivery system, ii) “delayed-release” as the species of oral delivery system characteristic, iii) “natural protein” as the species of protein, iv) “carrageenan” as the species of carbohydrate, v) “dietary supplement” as the species of active, vi) “additive” as the species of further constituent, and vii) “microcrystalline cellulose” as the species of additive. The Examiner has determined that claims 1, 11-15, 22-27, 29, 31, and 33 read on the elected subject matter. 
Accordingly, claims 28, 30, 32, and 34-37 are being withdrawn from further consideration at this time pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on March 24, 2022. Claims 1, 11-15, 22-27, 29, 31, and 33 are under examination.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the First Office Action on the Merits mailed April 28, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
The claims have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed April 28, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claims 9 and 10 have been canceled. Therefore, the 35 USC 112(d) rejection of claims 9 and 10 presented in the First Office Action on the Merits mailed April 28, 2022 is hereby withdrawn.
Claim Objections
Claim 33 is objected to because of the following informalities:  
1. There is a semicolon rather than a comma after “carrageenan”, after “xanthan gum”, after “alginate”, and after “pectin powder”. This is inconsistent with the use of commas throughout the remainder of the list. 
2. There appears to be an extraneous “powder” in the expression “pectin powder”. The claim already established that the polysaccharide is in the form of a powder. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 11-15, 22-27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carpanzano et al. (U.S. Patent Application Pub. No. 2016/0361261), in view of Anonymous (Basicmedical Key [online]; 2016).
I. Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising a dietary supplement (i.e. the active) dispersed in a dry, homogeneous mixture comprising a protein (e.g. natural protein) powder and a polysaccharide (e.g. carrageenan) powder; wherein the tablet further comprises microcrystalline cellulose; wherein the polysaccharide powder has a Carr compressibility index greater than 35%; the tablet comprises 5-50 wt% of the protein/polysaccharide mixture, and wherein the weight ratio of the polysaccharide powder to protein powder is 1:20 to 1:1.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Carpanzano et al. disclose e.g. a tablet comprising e.g. a nutritional supplement (i.e. the active) dispersed in a dry, homogeneous mixture of powders comprising e.g. microcrystalline cellulose, a protein such as e.g. zein (i.e. a natural protein), and a polysaccharide such as e.g. carrageenan; wherein the tablet mixture is to be compressed; the tablet can comprise 1-80 wt% of the protein/polysaccharide mixture, or about 0.1-20 wt% of each of the protein and the carbohydrate (i.e. as release-modifying agents) (paragraphs 0023, 0025, 0053, 0054, 0059, 0061, 0088, 0114, 0126, 0136, 0143, 0163, 0169, 0171, 0172, 0181, 0182, 0184, 0185).
Anonymous discloses that the Carr compressibility index is a measure of a powder’s propensity to be compressed, and that powders are more cohesive and more compressible with a Carr compressibility of e.g. greater than 25, and even greater than 40. 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Carpanzano et al. do not explicitly disclose that the polysaccharide powder has a Carr compressibility index of e.g. greater than 35%. These deficiencies are cured by the teachings of Anonymous. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Carpanzano et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed composition. 
Carpanzano et al. disclose e.g. a tablet comprising e.g. a nutritional supplement (i.e. the active) dispersed in a dry, homogeneous mixture of powders comprising e.g. microcrystalline cellulose, a protein such as e.g. zein (i.e. a natural protein), and a polysaccharide such as e.g. carrageenan; wherein the tablet mixture is to be compressed. Since Anonymous discloses that the Carr compressibility index is a measure of a powder’s propensity to be compressed, and that powders are more cohesive and more compressible with a Carr compressibility of e.g. greater than 25%, and even greater than 40%, one of ordinary skill in the art would thus be motivated to employ a carbohydrate powder with a Carr compressibility index e.g. greater than 40%, with the reasonable expectation that the resulting tablet homogenous mixture of powders can be successfully compressed into a tablet. 
Furthermore, the phenomenon of complex coacervation of proteins and anionic polysaccharides, such as e.g. carrageenan (i.e. an oil-insoluble polysaccharide) is well known in the art, as is the ability of e.g. protein-carrageenan coacervates to encapsulate oils, as well as the advantages of complex coacervates for controlled drug delivery upon oral administration (see e.g. de Kruif et al. Curr Opin Colloid Interface Sci. 2004; 9: 340-349) and Devi et al. Polym Bull. 2010; 65: 347-362). One of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at a composition that is the same as Applicant’s presently claimed composition. Since the composition is the same, the properties must be the same as well, including the ability of the composition to form a protein/polysaccharide complex coacervate in situ upon immersion in gastric fluid, with all the properties described in the claims for the complex coacervates thus formed, e.g. sustained drug delivery, etc. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 11-15, 27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Pub. No. 2008/0254119), in view of Anonymous (U.S. Pharmacopeia [online]; 2012).***
***In view of the present claim amendments, the previously cited Abdullah et al. reference is no longer required, and is thus no longer cited as part of the rejection.
II. Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising a dietary supplement (i.e. the active) dispersed in a dry, homogeneous mixture comprising a protein powder and a polysaccharide (e.g. carrageenan) powder; wherein the tablet further comprises microcrystalline cellulose; wherein the polysaccharide powder has a Carr compressibility index of at least 25%; the tablet comprises 5-50 wt% of the protein/polysaccharide mixture, and wherein the weight ratio of the polysaccharide powder to protein powder is 1:20 to 1:1.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Dai et al. disclose a tablet comprising e.g. vitamin E (i.e. dietary supplement) finely dispersed in a dry, homogeneous mixture comprising e.g. gelatin (i.e. a natural protein) powder and an oil-insoluble polysaccharide (e.g. starch, etc.) powder; wherein the tablet can further comprise e.g. microcrystalline cellulose; and wherein the powder has a Carr compressibility index preferably of 5-21% (abstract; paragraphs 0010, 0014, 0022, 0025, 0032, 0039-0042, 0047, 0053; Table 1). 
Anonymous discloses that a Carr compressibility index of 5-21% corresponds to powders with flow character from “excellent” to “passable”, and that powders with a “passable” flow character can have a Carr compressibility index of 21-25%. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Dai et al. do not explicitly disclose that the Carr compressibility index is at least 25%. These deficiencies are cured by the teachings of Anonymous.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Dai et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed composition. 
Dai et al. disclose a tablet comprising e.g. vitamin E (i.e. dietary supplement) finely dispersed in a dry, homogeneous mixture comprising e.g. gelatin (i.e. a natural protein) powder and an oil-insoluble polysaccharide (e.g. starch, etc.) powder; wherein the tablet can further comprise e.g. microcrystalline cellulose; wherein the powder mixture can comprise powder components e.g. in a 1:1 ratio; and wherein the powder employed is flowable and has a Carr compressibility index preferably of 5-21%. Since Anonymous discloses that a Carr compressibility index of 5-25% corresponds to powders with flow character from “excellent” to “passable”, specifically that a powder with the flow character of “passable” has a Carr compressibility index of 21-25%, such that a Carr compressibility index of 21% is not patentably distinct from a Carr compressibility index of 25%, one of ordinary skill in the art would be motivated to employ a polysaccharide powder with a Carr compressibility index of e.g. 5-25% in the Dai et al. composition, with the reasonable expectation that the resulting powder will be sufficiently flowable to meet the demands of the Dai et al. composition. A Carr compressibility index of 5-25% is not patentably distinct from a Carr compressibility index of “at least 25%”. 
Furthermore, the phenomenon of complex coacervation of proteins and anionic polysaccharides, such as e.g. carrageenan (i.e. an oil-insoluble polysaccharide) is well known in the art, as is the ability of e.g. protein-carrageenan coacervates to encapsulate oils, as well as the advantages of complex coacervates for controlled drug delivery upon oral administration (see e.g. de Kruif et al. Curr Opin Colloid Interface Sci. 2004; 9: 340-349) and Devi et al. Polym Bull. 2010; 65: 347-362). One of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at a composition that is the same as Applicant’s presently claimed composition. Since the composition is the same, the properties must be the same as well, including the ability of the composition to form a protein/polysaccharide complex coacervate in situ upon immersion in gastric fluid, with all the properties described in the claims for the complex coacervates thus formed, e.g. sustained drug delivery, etc. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “it was agreed that the cited references neither teach nor suggest an oral delivery system comprising a polysaccharide powder having a Carr compressibility index greater than 25%, which the Examiner asserted was associated with powders having undesirable poor flowability”, that “Dai teaches towards the use of powders having at least ‘good’ or ‘passible’ flowability, which is characterized by a Carr compressibility index of 5-25%”, and thus “accordingly, the oral delivery system of claim 1 is non-obvious over the cited references for at least the above-mentioned reasons”. 
The Examiner, however, would like to point out the following:
1. Claim 1 provides for a Carr compressibility index of “at least 25%”. Applicant is advised that “at least 25%”, which is actually claimed, is not one and the very same as “greater than 25%”, which Applicant is trying to portray as being claimed. The limitation “at least 25%”, as claimed, is not patentably distinct from the range 5-25%. 
2. Indeed, Applicant is correct that the Examiner indicated in the recent interview that amending the claim to require a Carr compressibility index of greater than 25% would overcome the Dai reference, Applicant has not quite done this yet, since “at least 25%” is certainly not of the same scope as “greater than 25%”. Once Applicant actually amends claim 1 to require the limitation of a Carr compressibility index of greater than 25%, the Dai reference will have been overcome.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617